DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner spoke with Kenneth Florek on 09/10/2021 in regards to the improper species election which was filed on 08/25/2021, to have the applicant select a proper species election. The applicant selected the species black rice (Oryza sativa L.) for species I, retinal degenerations due to aging for species II, and mullein (Verbascum L.) as species III.
	Claims 1-11 and 14-24 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 14-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. This rejection is maintained without modifications due to the response filed on 01/06/2022. The claims recite a cyanidin 3-0-glucoside and verbascoside or plant extracts.The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition 
The claim only recites the naturally occurring components found within plants. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 

Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for 
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. The applicant argues that the claims are directed to a combination of elements that create a synergistic effect that is not disclosed or suggested by the prior art. 
The affidavit under 37 CFR 1.132 filed 01/06/2022 is insufficient to overcome the rejection of claims 1-11 and 14-24 based upon the 101 rejection as set forth in the last Office action because: The applicant argues that the clinical data in the affidavit shows synergism between cyaniding 3-O-glucoside and verbascoside. However, based on the data provided it cannot be determined that there is any synergistic activity. The data shows that the patients were broken up into three separate sub groups where each group were given cyanidine 3-O-glucoside alone, verbascoside alone or cyanidine 3-O-glucoside and verbascoside together. The trial did not appear to have proper dosing controls to show synergism. The doses were given at .
A proper showing of synergism, for instance would be to provide half the dose of each ingredient and combining them into a single composition and the results would be greater than the results of each full dose of single ingredient alone. In the data presented it is only shown that the combined ingredients are more than the single ingredient. This effect can be an additive effect which would be expected.
Also claim 1, as written, does not require any specific amounts of either ingredient to be included in the composition and thus there would not be any “synergism” that could come from a scenario where just trace amounts of one ingredient were to be included. Synergism is recognized in the art as being very dependent on the relative amounts of the components in the synergism, requiring significant amounts of each of the ingredients.  When one of the ingredients is present in essentially trace amounts, no synergism is possible because then there is essentially only one ingredient in any significant amount. The ingredients are both known to have the same activity and combining them into a single composition with the expectation of them producing a stronger effect then either alone is predictable and prima facie obvious.  
The applicant also argues that the combination of ingredients integrates the exception into a practical application which is far more than the naturally occurring components, however this is not the case. The claimed compositions are not configured to such a level of detail that the composition is essentially a physical manifestation of a specific way of using the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 10-11 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wertz (CN101652130A) and Tanaka (JP2012036146A) with supporting evidence by Oleaselect (https://connect.supplysideshow.com/product/oleaselect%C2%AE). This rejection is maintained with no modifications due to the response filed on 01/06/2022.
Wertz’s general disclosure is to a hydroxytyrosol composition for treating or preventing age-related macular degeneration in humans, for maintaining the eye health in animals (preferably in humans) (see abstract).
Regarding claims 1 and 5, Wertz teaches a nutraceutical composition that comprises hydroxytyrosol (see claim 1) and wherein a vegetation aqueous concentrate that can replace hydroxytyrosol can be verbascoside (see page 4, para. 2) which are used in the treatment of macular degeneration and keeping animal eyes healthy (see claim 1). Wertz also teaches the use of an excipient and/or carrier (see page 5, para. 4).
Regarding claim 3, Wertz teaches wherein the term “treatment” is defined as oral application (see page 4, para. 6) and teaches tablet, capsule, powder (see page 5, para. 4).
Regarding claim 4, Wertz teaches that the vegetation aqueous concentrate can be at least 1.5 weight %, preferably at least 30 weight %. More preferably 50 weight % (see last para. page 4, first para page 5).
Regarding claim 9, Wertz teaches that the extract can be OLEASELECT of verbascoside which is a patented olive pulp extract from a selected Italian variety Olea europaea L. – Fruit (see Oleaselect Extract: https://connect.supplysideshow.com/product/oleaselect%C2%AE).

Regarding claim 11 and 22, Wertz teaches that the nutraceutical composition be used in the “treatment of degeneration of macula of prevention age” (see bottom of page 4).
Regarding claim 14, 17 and 23-24, Wertz teaches different daily dosages from 15 mg to 100 mg and teaches varying the dosage based on “metabolic body size” [in kg]=(body weight [in kg]) 0.75 (see page 4, para. 14).
Wertz does not specifically teach the cyanidin 3-0-glucoside, the ratio of the cyanidin 3-0-glucoside or the cyanidin 3-0-glucoside coming from black rice (Oryza sativa L.), or wherein the verbascoside is from mullein (Verbascum L.).
Tanaka’s general disclosure is to a composition for treating cell damage induced by light and an ophthalmic disease preventing/treating agent for the same (see description and abstract). 
Regarding claims 1, 5, 11 and 22, Tanaka teaches a composition which includes cyanidin-3-glucoside (see page 4, para. 8) and cyanidin 3-0-glucoside (see page 8, para. 4) and teaches the composition is effective at treating various eye diseases such as age-related macular degeneration (see page 9, para. 4) and a person having ordinary skill in the art would recognize that cyanidin-3-glucoside is a synonym for cyanidin 3-0-glucoside and that the two are identically the same. 
Regarding claims 4-5 and 19, Tanaka teaches that the composition can contain form 0.3 to 15.0 wt% of the active ingredient when administered orally or by mucosal absorption and parenteral administration can be about 0.01 to 10 wt% (see page 5, para. 7).

Regarding claim 14, 17 and 23-24, Tanaka teaches wherein the dosage may vary depending on the administration, medical condition, age of the patient, etc., but for adults, it can generally be administered as 0.5 to 5000 mg as an active ingredient, per day (see page 5, para. 7).
Therefore, it would have been obvious at the effective filling date to a person having ordinary skill in the art to combine Wertz and Tanaka’s inventions because both teach the cyanidin 3-0-glucoside and verbascoside components known for treating eye diseases more specifically age-related macular degeneration which is a retinal degenerative disease due to aging. Also, because it is prima facie obvious to combine prior art elements known for the same purpose to yield predictable results.
It would have further been obvious to optimize the ratios of each ingredient in the instantly taught 1:1 or 1:4 to 1:10 combinations because both Wertz and Tanaka teach utilizing the active ingredients in varying ranges for reasons of dosage administration and activity which would have covered the claimed ratios. The adjustment of these amounts are within the purview of a person having skill in the art and is only a matter of optimization. Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
There would have been a reasonable expectation of success in combining the two components into a single composition at the instantly taught ratios and for successfully treating eye diseases affecting the retina because the prior art teaches these components alone for doing the same and combining them into a single composition would be prima facie obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wertz (CN101652130A) and Tanaka (JP2012036146A) with supporting evidence by Oleaselect (https://connect.supplysideshow.com/product/oleaselect%C2%AE) as applied to claims 1-8, 10-11 and 14-24 above, and further in view of Riaz (Common mullein, pharmacological and chemical aspects, Brazilian Journal of Pharmacognsoy Dec 30, 2013; 23(2013): 948-959). This rejection is maintained with no modifications due to the response filed on 01/06/2022.
Wertz and Tanaka teach all components of the composition but do not specifically teach that the verbascoside come from the extract of mullein (Verbascum L.).

Riaz teaches the presence of glycosides and saponins and broad spectrum pharmacological activities from V. thaspus indicates the potential of this species for the treatment of various chronic diseases (see conclusion, page 956) and teaches that “this medicinal herb contains various chemical constituents like saponins, iridoid and phenylethanoid glycosides, flavonoids, vitamin C and minerals”  which has many pharmacological activities such as anti-inflammatory, antioxidant, anticancer, antimicrobial, antiviral etc.” (see abstract).
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to use extracts from mullein (Verbasum L.) because the plant has many various chemical constituents which have a number of pharmacological activities such as anti-inflammatory and antioxidant which ultimately would lead to a composition with these added properties.  
There would have been a reasonable expectation of success in arriving at the instant invention because the plant extracts have already been described in the art with their beneficial properties and more specifically they are known to come from the mullein (Verbasum L.) plant.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.
The affidavit under 37 CFR 1.132 filed 01/06/2022 is insufficient to overcome the rejection of claims 1-11 and 14-24 based upon the 103 rejections as set forth in the last Office The applicant argues that the clinical data in the affidavit shows synergism between cyaniding 3-O-glucoside and verbascoside. However, based on the data provided it cannot be determined that there is any synergistic activity. The data shows that the patients were broken up into three separate sub groups where each group were given cyanidine 3-O-glucoside alone, verbascoside alone or cyanidine 3-O-glucoside and verbascoside together. The trial did not appear to have proper dosing controls to show synergism. The doses were given at different concentrations: 10 mg of verbascoside, 40 mg of cyanidine 3-O-glucoside, and 10 mg of verbascoside and 40 mg of cyanidine 3-O-glucoside. The expected results would be greater for the patients who received essentially a double dose of active ingredients when compared to either alone. This result is not unexpected.
A proper showing of synergism, for instance would be to provide half the dose of each ingredient and combining them into a single composition and the results would be greater than the results of each single ingredient alone. In the data presented it is only shown that the combined ingredients are more than the single ingredient. This effect can be an additive effect which would be expected.
Also claim 1, as written, does not require any specific amounts of either ingredient to be included in the composition and thus there would not be any “synergism” that could come from a scenario where just trace amounts of one ingredient were to be included. Synergism is recognized in the art as being very dependent on the relative amounts of the components in the synergism, requiring significant amounts of each of the ingredients.  When one of the ingredients is present in essentially trace amounts, no synergism is possible because then there is essentially only one ingredient in any significant amount. The ingredients are both known to 
The applicant also argues that the references sited fails to teach or suggest the selection of the specific claimed ingredients, however as discussed it would have been prima facie obvious to combine two ingredients known to have the same activity into a single composition even if the ingredients are listed among others known to have similar activity or to replace one such as the replacement of hydroxytyrosol as described in the prior art. The relied upon art teaches the instant ingredients being used for the treatment of eye diseases and sight disorders as discussed and combining them together is prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655   


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655